Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145062                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145062
                                                                     COA: 302388
                                                                     Monroe CC: 09-037741-FC
  JULIUS CHRISTOPHER CLARK-WILLIS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 20, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Hardy (Docket No. 144327) and People v Glenn (Docket No. 144979)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           s0827                                                                Clerk